Citation Nr: 1825434	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for osteoarthritis of the left knee (hereinafter referred to as a "left knee disorder") and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left hamstring injury.

5.  Entitlement to service connection for emotional distress and depression (hereinafter referred to as a "psychiatric disorder").

6.  Entitlement to a compensable disability rating for service-connected hemorrhoids.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976, and from February 1977 to February 1980.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable disability rating for hemorrhoids; and denied service connection for bilateral hearing loss, tinnitus, a left hamstring injury, chronic sinusitis, allergic rhinitis, emotional distress and depression, and a left knee disorder.

Although the RO addressed and decided the left knee claim as a service connection claim rather than a new and material evidence claim, the Board notes that the RO previously denied service connection for a left knee disorder in an August 1980 rating decision.  Therefore, the Board will consider it as a petition to reopen a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO issued a June 2015 rating decision granting service connection for chronic sinusitis and allergic rhinitis.  The Veteran submitted a notice of disagreement (NOD) in June 2015 for allergic rhinitis only.  A July 2016 rating decision continued the 10 percent rating for chronic sinusitis and increased the rating for allergic rhinitis to 10 percent.  The Veteran then submitted an August 2016 NOD for both issues.  These claims are currently on appeal and being developed by the RO.  As such, the Board will not address them herein.

Below, the Board reopens the previously denied service connection claim for a left knee disorder.  The reopened left knee claim; the claims for service connection for tinnitus, and a psychiatric disorder; and the claim for a compensable disability rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1980 rating decision is the last final decision that denied service connection for a left knee disorder, specifically chondromalacia of the left knee.

2.  The evidence received since the final August 1980 rating decision is new and material, and the service connection claim for a left knee disorder is reopened.

3.  The Veteran does not have a current hearing loss disability for VA purposes.

4.  There is no persuasive evidence that the Veteran has a current disability of the left hamstring that is etiologically related to symptomatology noted in service. 


CONCLUSIONS OF LAW

1.  The August 1980 rating decision denying entitlement to service connection for a left knee disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2017).

2.  The evidence received since the August 1980 rating decision is new and material, and the criteria to reopen the service connection claim for a left knee disorder are met.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria to establish service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  The criteria to establish service connection for left hamstring injury are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II.  Petition to Reopen Previously Denied Service Connection Claim

The Veteran is seeking to reopen his claim of entitlement to service connection for a left knee disorder.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017).

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision on the same issue at hand.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Board will summarize the relevant evidence.  The Veteran filed an original service connection claim for a left knee disorder in March 1980, and the RO denied such claim in August 1980 based on there being no nexus and no current disability.  The Veteran did not appeal this rating decision; nor was new and material evidence received within a year of notification of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in February 2010, the Veteran filed another claim for service connection for a left knee disorder, which was in effect a petition to reopen the previously denied left knee claim.  In an April 2013 rating decision, the RO confirmed and continued the previous denial of service connection.  The Veteran subsequently submitted a timely VA Form 9 after the issuance of the SOC, and the instant appeal ensued.

When the RO adjudicated the August 1980 rating decision, the record included the Veteran's service treatment records (STRs) and March 1980 claims application.

The pertinent evidence obtained more than one year since the August 1980 rating decision consists of the Veteran's reserve service records, lay statements from the Veteran's wife, the Veteran's statements, a February 2013 VA examination report, and VA and private treatment records.  Specifically, the Veteran contended that he has had left knee problems ever since his in-service injury, and November 2017 VA x-rays of the left knee reveal mild degenerative changes.  As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of a current left knee disability and nexus.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it relates to the unestablished element of a current disability and possible nexus, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.  However, the issue of entitlement to service connection for a left knee disorder is remanded below.

III.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pertinent here, hearing loss is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as an organic disease of the nervous system (i.e., sensorineural hearing loss), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also, Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss

In this case, active duty STRs include February 1977 enlistment and January 1980 separation examination reports reflecting normal clinical evaluations of the ears and the Veteran's denials of hearing loss.

The Veteran's STRs from reserve service include January 1983, July 1985, November 1986, September 1987, and July 1989 examination reports reflecting the Veteran's denials of hearing loss, and normal clinical evaluations of the ears and drums.  A July 1993 audiological examination report reveals a significant shift at 1000 and 2000 Hz.

An August 2009 periodic examination through the Veteran's employer revealed bilateral mild high frequency hearing loss, which had not changed significantly since the last examination.

In his February 2010 claims application, the Veteran reported that his bilateral hearing loss began in August 1978.

In a July 2010 lay statement, the Veteran's wife stated that the Veteran had problems hearing on his left side.

Private physical examinations from May 2011 and May 2012 revealed no complaints, specifically no hearing changes or ear discomfort, and intact hearing.

A February 2013 VA audiology examiner found that the Veteran's test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  She noted that the Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  As such, the Veteran's test results were considered invalid and unreliable and, therefore, were not reported.

A private treatment record from June 2013 reflects a diagnosis of unspecified hearing loss that was greater in the left than in the right ear.

In October 2014, the Veteran's wife stated that the Veteran's hearing loss was very obvious as he watched TV and listened to the radio at a very high volume.

In October 2014 correspondence, the Veteran stated that he worked on a flightline in Japan for two years from 1977 to 1979, where Japanese and American aircraft operated daily.  He reported that his hearing started declining during his second year in Japan on active duty.

An October 2015 private physical examination report reflects no complaints, specifically no hearing changes or ear discomfort, and intact hearing.

In March 2017, the Veteran reported that he struggled to communicate with his wife due to hearing loss.

After review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The evidence dated since the filing of his claim in February 2010 and during the pendency of his appeal does not show a disability of bilateral hearing loss for VA purposes.  The Board acknowledges the diagnoses of bilateral hearing loss in private treatment records.  However, the evidence does not include puretone testing results or speech recognition results, and thus cannot be used to determine if the Veteran has a current hearing loss disability for VA purposes as required by 38 C.F.R. § 3.385.

The Board notes that a VA examination was provided in March 2013.  However, the VA examiner found that the Veteran's test results were invalid and unreliable as they were inconsistent and did not appear to reflect the Veteran's maximal effort.  As a result, the test results were not reported.  

In addition to the medical evidence, the Board has considered the Veteran's contentions of hearing loss and that service connection is warranted.

It is well-established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran is competent to describe the difficulties he experiences due to any hearing impairment or the effect of such difficulties in his activities of daily living.  However, the regulations governing service connection for hearing loss require specific evidence which the Veteran is not competent to provide.  As set out above, hearing status must be determined by audiometric testing which meets specified puretone and speech recognition criteria.  38 C.F.R. § 3.385.  Moreover, examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test compliant with Maryland CNC and a puretone audiometry test.  38 C.F.R. § 4.85.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, a disability of bilateral hearing loss for VA purposes is not currently shown.  Thus, the Veteran does not meet the threshold element of service connection, and the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Finally, because the threshold element of a current disability is not met in this case, it is unnecessary to address the remaining elements necessary to establish the service connection claim

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Left Hamstring Injury

The Veteran contends that he has a current disability of the left hamstring that is related to his service. 

The record includes a September 1979 STR reflecting a soft tissue injury to the left hamstring while playing football and an October 1979 STR reflecting additional treatment for the Veteran's left hamstring muscle and assessment of a muscle strain.

Additionally, in a July 2010 statement, the Veteran's wife reported that the Veteran had continuous problems with his left hamstring, specifically tightness.  In the May 2013 NOD and in October 2014 correspondence, the Veteran contended that his in-service left hamstring injury never resolved and still constantly bothered him, specifically causing severe daily pain.  There is also a July 2014 letter and August 2015 private treatment records reflecting chronic left hamstring pain and severe and extreme discomfort.

The Veteran was provided with a VA examination in February 2013 for his left hamstring injury.  The examiner found that the Veteran had current symptoms attributable to the muscle injury, but then stated that it "would be most unusual for a sports related muscle strain (hamstring) to last continuously for 34 years without healing."  

The Board finds the February 2013 VA examination and opinion to be highly probative. The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies. There are no probative medical opinions to the contrary of record. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his claimed disorder as well as statements from his family. The Board acknowledges that they are competent to give evidence about what they witness; for example, the Veteran is competent to discuss his pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, however, the Board finds that the lay statements are outweighed by the VA medical opinion cited above.  As noted above, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases, which is the case here.  The Board finds the unfavorable VA opinion dispositive of the nexus question presented in this case. 

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for left hamstring injury.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disorder is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for left hamstring injury is denied.


REMAND

A remand is required for additional development.

Regarding the Veteran's reopened left knee claim, the February 2013 VA examiner stated that the Veteran's x-rays did not support a diagnosis of osteoarthritis, and opined that it was less likely than not that the Veteran's left knee disorder was related to active duty as the 1993 knee pain was not verified as being in the line of duty.  He then suggested further evaluation by an orthopedic specialist.  However, the VA examiner did not discuss the March 1979 STR reflecting the Veteran's complaint of right knee pain, but assessment of chondromalacia with "quad atrophy on the L."  Additionally, in October 2014, the Veteran complained of problems with his left knee ever since his in-service left knee injury, which has not been considered by a VA examiner.  Furthermore, the Veteran's November 2017 x-rays of the left knee reveal mild degenerative changes, and a December 2017 VA orthopedic treatment record reflects an assessment of bilateral knee pain that appeared to be consistent with mild to moderate osteoarthritis.  For the reasons stated above, a new VA examination is required to remedy the inadequacy of the February 2013 VA examiner's opinion, address the Veteran's report of continuity of left knee symptoms since service, and confirm whether the Veteran has a diagnosis of osteoarthritis of the left knee.

Regarding the Veteran's claim for tinnitus, in October 2014 correspondence, the Veteran stated that he worked on a flightline in Japan for two years from 1977 to 1979, where Japanese and American aircraft operated daily.  He reported that he had ringing in his years, which had been an issue for years.  However, the Veteran's DD Form 214 reflects his military occupational specialty (MOS) to be a cryptologic technician.  Unfortunately, there are no personnel records associated with the claims file to confirm the Veteran's statement regarding having worked on the flightline in Japan.  Additionally, once that is confirmed, an addendum opinion should be obtained to address whether the Veteran's current reports of tinnitus are at least as likely as not to be related to service, to include his MOS and contended hazardous noise exposure.

In regards to the Veteran's claim for a psychiatric disorder, the Veteran has been diagnosed with major depressive disorder, anxiety, and depression.  Additionally, although there are no STRs reflecting in-service psychiatric symptoms, in October 2014, the Veteran reported feelings of depression and stress when he was stationed in Japan during service.  A December 2017 VA treatment record also reflects the Veteran's report of anger and depression since service, although he sought treatment for the first time in 2009.  The Veteran has not yet been afforded a VA examination in order to determine whether his claimed psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4) (2017).  This should be accomplished on remand.

Finally, a new VA examination must be obtained in order to assess the current severity of the Veteran's service-connected hemorrhoids.  The Veteran was last provided a VA examination for compensation purposes in February 2013.  However, the claims file contains evidence reflecting the Veteran's complaints of increase in severity of his hemorrhoids, specifically his March 2018 appellate brief, in which he contended that his hemorrhoids were more severe than portrayed at the February 2013 VA examination.  Additionally, his hemorrhoids were asymptomatic at the February 2013 VA examination, although flare-ups every couple of months was reported.  However, in October 2014, the Veteran stated that he experienced daily pain.  Given the suggestion of a worsening of his hemorrhoids, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department in order to obtain the Veteran's personnel records, which must then be associated with the claims file once received.  All attempts and responses to such requests should be documented.

2.  Provide a comprehensive VA examination by an orthopedic specialist to determine the nature and etiology of the Veteran's claimed left knee disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* The March 1979 STR reflecting the Veteran's complaint of right knee pain but an assessment of chondromalacia with "quad atrophy on the L."

* The Veteran's March 1980 claims application in which he reported that his left knee disorder began in 1978.

* An April 1994 memorandum noting that the Veteran had been found to be temporarily not physically qualified and assigned to light duty for drill status due to a left knee injury.

* The Veteran's February 2010 claims application in which he reported that his left knee disorder began in March 1979.

* The February 2013 VA examination report.

* Private treatment records and a July 2014 letter from Dr. M.C. reflecting complaints of chronic left knee pain and resulting severe and extreme discomfort.

* The Veteran's October 2014 statement in which he stated that he had had problems with his left knee ever since his in-service injury.

* VA treatment records, including November 2017 x-rays of the left knee and December 2017 orthopedic record, indicating osteoarthritis.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Identify all currently diagnosed disorders of the left knee.

b)  For EACH diagnosis, provide an opinion as to whether it is at least as likely as not had its onset during active service or is otherwise related to it.

A complete rationale should be provided for any opinion provided.

3.  Return the claims file to the February 2013 VA examiner or, if unavailable, another qualified examiner, and obtain an addendum opinion regarding the etiology of the Veteran's tinnitus.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Although a complete review of the record is imperative, attention is called to the following:

* The Veteran's wife's July 2010 statement noting the Veteran's complaints of a ringing sound in his left ear.

* The private treatment record from June 2013 reflecting the Veteran's report of a high-pitched, constant, non-pulsatile ringing in his left ear, and a diagnosis of unspecified tinnitus.

* The Veteran's wife's October 2014 statement that the Veteran constantly rubbed his ears due to ringing in his ears.

* The Veteran's October 2014 statement that he worked on a flightline in Japan for two years from 1977 to 1979 where Japanese and American aircraft operated daily, and that his current ringing in his ears had been an issue for years.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's claimed tinnitus is at least as likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it.

**In doing so, the VA examiner should consider all evidence, to include the Veteran's contention that he worked on a flightline for two years and that he had had tinnitus for years.**

A complete rationale should be provided for any opinion provided.

4.  Provide a comprehensive VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* An October 2009 letter to Dr. M.C. in which E.W. stated that the Veteran experienced severe distress and stress due to his current job difficulties.

* Private treatment records from September and November 2009 reflecting anxiety and depression due to work problems, and diagnoses of anxiety and depression.

* A private treatment record from June 2013 reflecting the Veteran's report of depression for "years" prior to 2009 and that he had some emotional problems related to his work in the military, although he never discussed them with anyone.

* The Veteran's October 2014 correspondence in which he stated that being away from home while stationed in Japan was stressful for him and that he was depressed during his two years in Japan.

* VA treatment records from December 2017 reflecting the Veteran's report of struggles with anger and depression for many years since service, anxiety attacks which started while in Japan, and a diagnosis of major depressive disorder.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Identify all currently diagnosed psychiatric disorders.

b)  For EACH diagnosis, provide an opinion as to whether it, at least as likely as not, had its onset during active service or is otherwise related to it.

**In doing so, the VA examiner should consider all evidence, to include the Veteran's contention of struggles with anger and depression since service.**

A complete rationale should be provided for any opinion provided.

5.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's hemorrhoids.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should provide an explanation for any conclusions reached.

6.  Readjudicate the Veteran's claims for service connection for a left knee disorder, tinnitus, and a psychiatric disorder; and for a compensable disability rating for hemorrhoids.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


